


109 HR 5227 IH: To amend the Omnibus Parks and Public Lands Management

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5227
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Mr. Delahunt (for
			 himself, Mr. Markey, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Resources
		
		A BILL
		To amend the Omnibus Parks and Public Lands Management
		  Act of 1996 to authorize the Secretary of the Interior to enter into
		  cooperative agreements with any of the management partners of the Boston Harbor
		  Islands National Recreation Area, and for other purposes.
	
	
		1.Cooperative Agreements for
			 Boston Harbor Islands National Recreation AreaParagraph (3) of section 1029(d) of the
			 Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(d)(3))
			 is amended to read as follows:
			
				(3)Cooperative
				AgreementsThe Secretary may
				consult and enter into one or more cooperative agreements with the Commonwealth
				of Massachusetts or any political subdivision thereof or with any partnership
				entity named in subsection (e)(2), to acquire from and provide to the
				Commonwealth of Massachusetts or its political subdivisions, or any such
				partnership entity, goods and services to be used in the cooperative management
				of lands within the recreation area, for construction of park facilities, or
				any other purpose consistent with the purposes of the recreation area as stated
				in subsection (a), if the Secretary determines that appropriations or other
				funds for that purpose are available and that the cooperative agreement is in
				the best interests of the United
				States.
				.
		
